IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF TEXAS

                            BEAUMONT DIVISION

KEITH RUSSELL JUDD                    §

VS.                                   §    CIVIL ACTION NO. 1:08cv193

FEDERAL ELECTIONS COMMISSION          §

                            MEMORANDUM OPINION

      Plaintiff Keith Russell Judd filed this lawsuit against the

Federal Elections Commission and the Federal Communications

Commission pursuant to the Federal Election Campaign Act, 2

U.S.C. § 431, et. seq.1      Plaintiff challenges the

constitutionality of certain portions of the Act.            Pending before

the court is a motion filed by plaintiff (doc. no. 16) asking

theat this matter be transferred to the United States District

Court for the District of Columbia.

      Section 403 of the Bipartisan Campaign Reform Act provides

special rules for actions challenging the constitutionality of

its provisions.     See McConnell v. Federal Elections Commission,

540 U.S. 93, 132 (2003).       Section 403 requires actions

challenging the constitutionality of any of the Act’s provisions



      1
         The Bipartisan Campaign Reform Act of 2002 amended the Federal
Elections Campaign Act of 1971, the Communications Act of 1934, and other
portions of the United States Code.
to be filed in the United States District Court for the District

of Columbia.       As a result, venue with respect to this matter is

proper in the United States District Court for the District of

Columbia.     Id.; Davis v. Federal Election Commission, 501
F. Supp. 2d 22, 27 (D.D.C. 2007).

     When venue is not proper, the court “shall dismiss, or if it

be in the interest of justice, transfer such case to any district

... in which it could have been brought.              28 U.S.C.   § 1406(a).

This case will therefore be transferred to the District of

Columbia court.         An appropriate transfer order shall be entered.


            Hello This is a Test
     SIGNED this          22       day of         March        , 2010.




                                                EARL S. HINES
                                                UNITED STATES MAGISTRATE JUDGE




                                            2